Citation Nr: 1129558	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-22 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for post operative residuals of right knee chondromalacia with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1997.

This case was previously before the Board of Veterans' Appeals (Board) in June 2008, at which time it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the 10 percent rating for post operative residuals of right knee chondromalacia with degenerative joint disease.  Thereafter, the case was returned to the Board for further appellate action.  In April 2009, the Board remanded the issue again in order to obtain additional medical records and for a new VA examination.  The issue is now ready for adjudication.

In a January 2006 rating decision, the Veteran was granted a temporary 100 percent rating for the period between February 16,  and April 1, 2005 secondary to post operative convalescence.  38 C.F.R. § 4.30 (2010).  As the Veteran is already in receipt of the highest available rating during this time, this period will not be considered in the Board's analysis below. 

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether he is entitled to a total disability rating based on individual unemployability.  In this case, however, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was denied in a January 2006 rating decision.  The appellant did not appeal.  Hence, any claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not presently before the Board and will not be discussed.


FINDING OF FACT

The Veteran's right knee disability is not manifested by either flexion limited to 30 degrees or extension limited to 15 degrees.



CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for post operative residuals of right knee chondromalacia with degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran January 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The Veteran was advised how VA assigns disability ratings and effective dates in June 2008.  The case was readjudicated in the February 2010 supplemental statement of the case.  Hence, any timing error was harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  In pertinent part, the claims file contains service, private and VA treatment records.  The Veteran has not identified additional relevant records that need to be obtained.  On review, the Veteran's VA examinations are sufficient for rating purposes.  They address the rating criteria in such a sufficient manner as to permit adjudication of the claims presented.  
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).


Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010) provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

Traumatic arthritis, substantiated by x-rays findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Id.
 
For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).
 
Limitation of flexion of the leg is evaluated as follows: flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Limitation of extension of the leg is evaluated as follows: extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 38 C.F.R. § 4.14 (2010).  
 
VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  In a March 2004 rating decision, the Veteran was assigned a separate 10 percent disability rating for instability right knee instability secondary to chondromalacia.  The Veteran has not appealed that rating and thus the issue is not presently before the Board.  

VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), held that, even if the Veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Factual Background and Analysis

In a January 2005 statement, the Veteran requested an increased rating for chrondromalacia of the right knee.  He stated that his disorder had increased in severity.  

The Veteran was afforded a VA examination in February 2005.  At the examination the Veteran stated that his right knee had become progressively worse.  On physical examination, range of motion studies demonstrated flexion to 90 degrees with extension to 0 degrees.  It was noted that repetitive motion improved range of motion but pain was accentuated.  Ankylosis was not demonstrated.  

February 2005 statements from the Veteran's daughter and wife noted that the appellant complained of increased knee pain and that he needed assistance driving him to appointments due to pain.

The Veteran was examined in February 2006.  During his examination the Veteran reported that his knee locked, but he did not have fatigueability or decreased endurance.  Range of motion testing revealed flexion to 65 degrees and extension to 0 degrees.  

At a December 2008 VA examination the Veteran stated that he experienced pain walking down steps, squatting and getting on his knees.  Range of motion tests revealed flexion to 55 degrees and extension to 0 degrees.  Range of motion increased after repetitive use.  Passive range of motion study revealed flexion to 90 and extension to zero.  There was no joint ankylosis found.

In a June 2009 VA examination, the Veteran reported symptoms including giving way, instability, pain and incoordination.  Range of motion studies revealed flexion to 55 degrees and extension to 0 degrees.  There was no additional limitation with repetitive motion.  There was no objective evidence of pain with active motion.  The Veteran's motor, sensory and reflex examinations were normal.  There was no evidence of ankylosis. 

On review, the evidence shows that the criteria for an evaluation greater than 10 percent for the right knee based on limitation of motion are not met or more nearly approximated.  Indeed, the objective evidence does not a compensable limitation of flexion or extension.  The Board acknowledges the Veteran's complaints of pain and limitation; however, objective findings do not show evidence of entitlement to an increased rate of compensation based on impairment due any limitation of motion.  

The Board considered additional diagnostic codes pertaining to the knee and leg.  There is, however, no objective evidence of ankylosis, a service connected dislocated cartilage, or a service connected impairment of either the right tibia or fibula that is related to service-connected disability.  As such, these codes are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, and 5262.  Objective evidence of a neurological disorder is also not demonstrated by the record.  See June 2009 VA examination.

The Board considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, and the DeLuca decision, as regards functional loss due to pain, weakness, and other factors, but finds no entitlement to a higher rating for the right knee disorder.  No examination revealed any additional loss of motion with repeated use.  The assigned 10 percent fully contemplates the disability picture presented by the appellant, and cos.  

There is no basis for assigning staged ratings.  At no time during the appellate term has any either any limitation of knee extension or flexion warranted an increased rating.  The rating criteria for the right knee disability reasonably describes the Veteran's disability level and symptoms.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for post operative residuals of right knee chondromalacia with degenerative joint disease is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


